Citation Nr: 9920352	
Decision Date: 07/23/99    Archive Date: 07/28/99

DOCKET NO.  97-16 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder.

2.  Entitlement to service connection for a left knee 
disorder.

3.  Entitlement to service connection for a disorder of the 
lumbar and cervical spine, claimed as secondary to the left 
knee disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from April 1966 to April 
1970.  This appeal arises from May 1996 and subsequent rating 
decisions of the Department of Veterans Affairs (VA), St. 
Petersburg, Florida, regional office (RO).  

In February 1999, a hearing was held in Washington, D.C., 
before the Board of Veterans' Appeals (Board) member 
rendering this decision, who was designated by the Chairman 
to conduct that hearing pursuant to 38 U.S.C.A. § 7102(b) 
(West 1991 & Supp. 1998).  

The issue of entitlement to service connection for post-
traumatic stress disorder will be addressed in the remand 
portion of this document.


FINDINGS OF FACT

1.  The record does not contain competent objective evidence 
showing the presence of any left knee injury or pathology 
during service or of a medical nexus between the current left 
knee disorder and any incident of service.  

2.  The veteran has not met the initial burden of presenting 
evidence to justify a belief by a fair and impartial 
individual that his claim of service connection for a left 
knee disorder is plausible.  

3.  VA has no statutory duty to assist a veteran in the 
development of facts pertinent to a claim that is shown to be 
not well grounded.

4.  A disorder of the cervical and lumbar spine is claimed by 
the veteran to have developed secondary to a left knee 
disability.


CONCLUSIONS OF LAW

1.  The veteran has not submitted evidence of a well grounded 
claim of service connection for a left knee disorder.  
38 U.S.C.A. § 5107 (West 1991).  

2.  Eligibility for service connection for a disorder of the 
cervical and lumbar spine, claimed as secondary to a 
nonservice-connected disorder, is not established.  38 C.F.R. 
§ 3.310(a) (1998); Sabonis v. Brown, 6 Vet. App. 426, 460 
(1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Left Knee Disorder

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1998).

The threshold question to be answered is whether the veteran 
has presented evidence of a well-grounded claim, that is, one 
which is plausible.  If he has not presented a well-grounded 
claim, his appeal must fail and there is no duty to assist 
him further in the development of his claim because such 
additional development would be futile.  38 U.S.C.A. § 
5107(a) (West 1991).  A well grounded claim has been defined 
as a "plausible claim, one that is meritorious on its own or 
capable of substantiation."  Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990). 

"Although the claim need not be conclusive, the statute 
[§ 5107] provides that [the claim] must be accompanied by 
evidence" to be considered well-grounded.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  In order for a claim 
for service connection to be well grounded, there must be 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498 (1995).  Alternatively, the third Caluza element can be 
satisfied under 38 CFR 3.303(b) (1998) by evidence of 
continuity of symptomatology and medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the symptomatology.  See Savage v. Gober, 10 
Vet. App. 488, 495 (1997).

After reviewing the evidentiary record concerning the issue 
of service connection for a left knee disorder, the Board 
concludes that the veteran's claim for service connection for 
that condition is not well grounded.

The service medical records do not show any complaints or 
treatments related to the veteran's left knee.  The 
separation examination in March 1970 noted normal lower 
extremities.  The veteran has testified that he first sought 
treatment for knee pain in 1973.  Those records are 
apparently unavailable.  An arthrogram in October 1975 showed 
a tear of the medial meniscus.  The veteran reported that he 
had reinjured his knee in February 1975.  An arthroscopy and 
bilateral left knee meniscectomy was performed in October 
1975.  On an employment information form completed by the 
veteran in April 1992, he indicated that he had had knee 
surgery, but did not know what had caused the problem.  In 
July 1994, the veteran underwent a high tibial osteotomy.  
Minimal degenerative changes of the left knee were shown by 
X-ray in March 1996.  

The objective medical evidence shows no left knee injury or 
pathology during the veteran's period of active duty.  The 
veteran apparently first sought treatment for knee pain 
approximately three years after his separation from service.  
No objective medical evidence has associated his torn medial 
meniscus, which was first noted in 1975, or his current 
degenerative joint disease of the left knee, with any 
incident of service.  The veteran's lay statements, and those 
of his relatives, to the effect that his current left knee 
pathology is the result of marching during service are not 
supported by objective medical evidence and are not competent 
evidence to support a finding on a medical question requiring 
special experience or special knowledge.  His own statements 
as to medical diagnoses are not competent to render his claim 
well-grounded.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
In the absence of objective medical evidence to support the 
veteran's contentions, his claim is not well grounded.

The medical evidence in this case does not provide a basis 
upon which to conclude that the veteran has a chronic left 
knee disability that originated during or resulted from 
active service.  Based upon the foregoing, the Board 
concludes that he has failed to meet his initial burden of 
presenting evidence that his claim for service connection for 
that disability is plausible or otherwise well-grounded.  See 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Under these 
circumstances, the claim is denied.  Edenfield v. Brown, 8 
Vet. App. 384 (1995) (en banc).  

Where a claim is not well grounded, VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to the claim, but VA may be obligated under 38 
U.S.C.A. § 5103(a) to advise a claimant of evidence needed to 
complete his application.  This obligation depends on the 
particular facts of the case and the extent to which the 
Secretary has advised the claimant of the evidence necessary 
to be submitted with a VA benefits claim.  Robinette v. 
Brown, 8 Vet. App. 69, 78 (1995).  Here, unlike the situation 
in Robinette, the veteran has not put the VA on notice of the 
existence of any specific, particular piece of evidence that, 
if submitted, could make his claims well grounded.  See also 
Epps v. Brown, 9 Vet. App. 341 (1996).  Accordingly, the 
Board concludes that VA did not fail to meet its obligations 
under 38 U.S.C.A. § 5103(a) (West 1991).

Spine Disorder-Secondary Basis

The veteran claims that he developed a disorder of the 
cervical and lumbar spine as a result of his left knee 
disability.  Disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310(a) (1998).  Because it 
is established that service connection is not warranted for a 
left knee disability, there is no basis on which to grant 
entitlement to service connection for a spine disorder on a 
secondary basis.

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999)(hereinafter, "the Court") has held that in a case 
where the law is dispositive of the claim, the claim should 
be denied because of lack of entitlement under the law.  
Sabonis v. Brown, 6 Vet. App. 426, 460 (1994) (in which the 
Court upheld the Board's denial of benefits to the veteran 
because there was simply no authority in law which would 
permit the VA to grant appellant's requests).  Therefore, the 
claim for service connection for a disorder of the cervical 
and lumbar spine on a secondary basis must be denied as a 
matter of law.


ORDER

Service connection for a left knee disorder is denied.

Service connection for a disorder of the cervical and lumbar 
spine, claimed as secondary to a left knee disability, is 
denied.


REMAND

The veteran has been treated on an outpatient basis for post-
traumatic stress disorder.  The VA psychiatric examination in 
July 1997 noted that the veteran was never in a life-
threatening situation, and stated that the veteran did not 
meet the criteria for a diagnosis of post-traumatic stress 
disorder.  It is not clear whether or not the diagnosis was 
made in accordance with DSM IV.  

Service connection for post-traumatic stress disorder 
requires medical evidence establishing a clear diagnosis of 
the condition, credible supporting evidence that the claimed 
inservice stressor actually occurred, and a link established 
by medical evidence, between current symptomatology and the 
claimed inservice stressor.  If the claimed stressor is 
related to combat, service department evidence that the 
veteran engaged in combat, or that the veteran was awarded 
the Purple Heart, Combat Infantryman Badge, or similar combat 
citation will be accepted, in the absence of evidence to the 
contrary, as conclusive evidence of the claimed inservice 
stressor.  38 C.F.R. § 3.304(f) (1998).

In this case, there is no contention that the veteran served 
in combat.  He was stationed on Guam in 1968, and he contends 
that some of his stressors involve working with highly 
sensitive bomb ordnance, including detonators and decoy 
flares.  He also reported that he felt threatened when he 
worked, alone and unarmed, in remote jungle areas of Guam 
where packs of wild dogs were present.  The veteran related an 
incident in which he was held at gunpoint by a high strung and 
nervous young sentry on the flight line.  The veteran also 
contends that when he left Guam to return to the U.S. in late 
September 1968, he was on a plane which nearly crashed on 
approach to Hickman Field, Hawaii.  The veteran reported that 
he and the others on the plane were aware that the plane was 
diving steeply and believed that they were about to crash.  
The pilot was finally able to regain control of the plane, but 
not before the troops on board were convinced that they were 
going to die.  The veteran reported that the other plane 
returning from Guam, a KC-135, which the veteran almost was 
on, and which carried some of his colleagues, crashed on Wake 
Island, killing a friend of the veteran's named Paul David 
Grossic.  

The RO has not attempted to verify the veteran's claimed 
stressors.  Since he was not engaged in combat, verification 
of the veteran's alleged inservice stressors is critical to 
his claim for service connection to provide credible 
supporting evidence that the claimed stressor actually 
occurred.  38 C.F.R. § 3.304(f) (1998).  

The Board is of the opinion that the RO should contact the 
veteran and request any information that may be helpful in 
verifying his claimed stressors, including the names and 
addresses of any of the other people on the plane that nearly 
crashed in Hawaii, and of any others who worked with the 
veteran handling flares or detonators on Guam.  The RO should 
then summarize the veteran's claimed stressors and contact 
the U.S. Armed Services Center for Research of Unit Records 
(USASCRUR) to attempt to verify the events.  If deemed 
appropriate, the veteran should then be scheduled for a VA 
psychiatric examination.  The background history which would 
be provided by verification of the inservice stressors 
alleged by the veteran is of particular importance to a 
psychiatrist examining him for post-traumatic stress 
disorder.  The United States Court of Veterans Appeals 
(Court) has held that, when the medical evidence is 
inadequate, VA must supplement the record by seeking an 
advisory opinion or ordering another medical examination.  
Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Halstead v. 
Derwinski, 3 Vet. App. 213 (1992).  

In such a referral, the adjudicators should specify to the 
examiner precisely what stressor or stressors have been 
accepted as established by the record, and the medical 
examiners must be instructed that only those events may be 
considered in determining whether the appellant was exposed 
to a stressor and what the nature of the stressor or 
stressors was to which the appellant was exposed.  In other 
words, if the adjudicators determine that the existence of an 
alleged stressor or stressors in service is not established 
by the record, a medical examination to determine whether 
post-traumatic stress disorder due to service is present 
would be pointless.  Likewise, if the examiner renders a 
diagnosis of post-traumatic stress disorder that is not 
clearly based upon stressors in service whose existence the 
adjudicators have accepted, the examination would be 
inadequate for rating purposes.

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim the case is 
REMANDED to the RO for the following development:

1.  The RO should contact the veteran and 
request any information that may be 
helpful in verifying his claimed 
stressors, including the names and 
addresses of any of the other people on 
the plane that nearly crashed in Hawaii, 
and of any others who worked with the 
veteran handling flares or detonators on 
Guam.

2.  Following the above, the RO should 
review the file, including the veteran's 
testimony before the Board in February 
1999, and prepare a summary of all the 
veteran's claimed stressors.  The summary 
and all associated documents showing the 
units to which the veteran was assigned 
while in Guam should be sent to the U.S. 
Armed Services Center for Research of Unit 
Records (USASCRUR), 7798 Cissna Road, 
Suite 101, Springfield, Virginia 22150-
3197.  They should be requested to provide 
any information to corroborate the 
veteran's alleged stressors.

3.  Following the above, the RO must make 
a specific determination, based upon the 
complete record, with respect to whether 
the appellant was exposed to a stressor 
or stressors in service, and, if so, the 
nature of the specific stressor or 
stressors.  If the RO determines that the 
record establishes the existence of a 
stressor or stressors, the RO must 
specify what stressor or stressors in 
service it has determined are established 
by the record.  

4.  If, and only if, the RO determines 
that the record establishes the existence 
of a stressor or stressors, then the RO 
should arrange for the veteran to be 
examined by a Board of two psychiatrists 
who have not previously examined him to 
determine the nature and severity of his 
psychiatric disorder.  The RO must 
specify, for the examiners, the stressor 
or stressors that the RO has determined 
are established by the record.  The 
examiners must be instructed that only 
those events may be considered for the 
purpose of determining whether the 
appellant was exposed to a stressor in 
service.  Each psychiatrist should 
conduct a separate examination with 
consideration of the criteria for post-
traumatic stress disorder.  The 
examination report should include a 
detailed account of all pathology found 
to be present.  If the examiners 
determine that the veteran has any 
psychiatric disorder in addition to post-
traumatic stress disorder, the examiners 
should determine the relationship of any 
such disorders among themselves 
(including etiological origin and 
secondary causation) and specify which 
symptoms are associated with each 
disorder.  If certain symptomatology 
cannot be disassociated from one disorder 
or the other, it should be so specified.

If a diagnosis of post-traumatic stress 
disorder is appropriate, the examiners 
should specify whether each alleged 
stressor found to be established for the 
record by the RO was sufficient to 
produce post-traumatic stress disorder; 
whether the remaining diagnostic criteria 
to support the diagnosis of post-
traumatic stress disorder have been 
satisfied; and, whether there is a link 
between the current symptomatology and 
one or more of the inservice stressors 
found to be established for the record by 
the RO and found to be sufficient to 
produce post-traumatic stress disorder by 
the examiners.

If there are different psychiatric 
disorders other than post-traumatic 
stress disorder, the examiners should 
reconcile the diagnoses and should 
specify which symptoms are associated 
with each of the disorders.  If certain 
symptomatology cannot be disassociated 
from one disorder or another, it should 
so be specified.  If an acquired 
psychiatric disorder other than post-
traumatic stress disorder is diagnosed, 
the examiners should provide an opinion 
as to the likely onset of such 
disorder(s).

The report of the examination should 
include a complete rationale for all 
opinions expressed.  All necessary 
studies or tests including psychological 
testing and evaluation, such as the 
Minnesota Multiphasic Personality 
Inventory and the Mississippi Scale for 
Combat-Related PTS, are to be 
accomplished.  The examiners should 
assign a numerical code under the Global 
Assessment of Functioning Scale (GAF).  
The diagnosis should be in accordance 
with the fourth edition of American 
Psychiatric Association: DIAGNOSTIC AND 
STATISTICAL MANUAL FOR MENTAL DISORDERS (DSM-
IV).  The entire claims folder and a copy 
of this remand must be made available to 
and reviewed by the examiners prior to 
the examination.  

5.  Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all of the 
foregoing development have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination report.  If the report does 
not include fully detailed descriptions 
of pathology and all test reports, 
special studies or adequate responses to 
the specific opinions requested, the 
report must be returned for corrective 
action.  38 C.F.R. § 4.2 (1998) ("if the 
[examination] report does not contain 
sufficient detail, it is incumbent upon 
the rating board to return the report as 
inadequate for evaluation purposes.").  
Green v. Derwinski, 1 Vet. App. 121, 124 
(1991); Abernathy v. Principi, 3 Vet. 
App. 461, 464 (1992); and Ardison v. 
Brown, 6 Vet. App. 405, 407 (1994).

Following completion of these actions, the RO should review 
the evidence and determine whether the veteran's claim may now 
be granted.  If the outcome is not favorable to the veteran, 
he and his representative should be provided with an 
appropriate supplemental statement of the case and given a 
reasonable opportunity to respond.  Thereafter, the case 
should be returned to the Board for further appellate 
consideration.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals


 

